NO. 12-15-00311-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                         §       APPEAL FROM THE
IN THE INTEREST OF N.T.,
                                                         §       COUNTY COURT AT LAW
A CHILD
                                                         §       CHEROKEE COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        R.S.T. appeals the termination of his parental rights.                 His counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                BACKGROUND
        R.S.T. is the father of N.T., born November 17, 2009.1 On December 12, 2013, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of the child, for conservatorship, and for termination of R.S.T.’s parental rights. The
Department was appointed temporary managing conservator of the child, and R.S.T. was
appointed temporary possessory conservator with limited rights and duties.
        At the conclusion of the trial on the merits, the jury found, by clear and convincing
evidence, that R.S.T.’s parental rights should be terminated. Thereafter, the trial court found, by
clear and convincing evidence, that R.S.T. had engaged in one or more of the acts or omissions
necessary to support termination of his parental rights under subsections (D), (E), (O), and (P) of
Texas Family Code Section 161.001(b)(1). Further, the trial court found that termination of the
parent-child relationship between R.S.T. and N.T. is in the child’s best interest. Based on these

        1
           The trial court ordered that the parent-child relationship between the child’s mother, R.R., and N.T. be
terminated. The mother is not a party to this appeal.
findings, the trial court ordered that the parent-child relationship between R.S.T. and N.T. be
terminated. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         R.S.T.’s counsel filed a brief in compliance with Anders, stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This court has previously held that
Anders procedures apply in parental rights termination cases when the Department has moved
for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v.
State, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         In our duties as a reviewing court, we must conduct an independent evaluation of the
record to determine whether counsel is correct in determining that the appeal is frivolous. See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We
have carefully reviewed the appellate record and R.S.T.’s counsel’s brief. We find nothing in the
record that might arguably support the appeal.2 See Taylor v. Tex. Dep’t of Protective &
Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied).


                                                   DISPOSITION
         As required, R.S.T.’s counsel has moved for leave to withdraw. See Anders, 386 U.S. at
744, 87 S. Ct. at 1400. We agree with R.S.T.’s counsel that the appeal is wholly frivolous.
Accordingly, we grant his motion for leave to withdraw and affirm the trial court’s judgment.
See TEX. R. APP. P. 43.2.
Opinion delivered April 13, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                   (PUBLISH)


         2
            Counsel for R.S.T. certified that he provided R.S.T. with a copy of his brief and informed him that he had
the right to file his own brief. R.S.T. was given time to file his own brief, but the time for filing such a brief has
expired and we have received no pro se brief.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 13, 2016


                                         NO. 12-15-00311-CV


                             IN THE INTEREST OF N.T., A CHILD


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2013-12-0791)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.